DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "215" and "560" have both been used to designate an airflow sensor.  Also, it is not clear whether these two reference characters are referring to the same or two different airflow sensors.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"215" described on Page 8, lines 24-25; 
"560" described on Page 9, lines 1-2;
"200" described on Page 10, line 4; 
"450" described on Page 12, lines 22-23; 
"550" described on Page 15, line 10;
"650" described on Page 16, line 5; and
"236" described on Page 21, line 6.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
"480
"237" shown in Fig. 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activation means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For "a circumferential groove" recited in claim 4, it is not identified in the drawings with an assigned reference number.  Therefore, the examiner suggests the applicant to identify this circumferential groove with its own assigned reference number for clear understanding of the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 12, the first occurring abbreviation "USB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 16, line 14 describes, "a retaining shoulder 671" for the first time, but Page 16, lines 19-25 to Page 17, lines 1-22 describe, "retention shoulder 671".  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the entire specification for clear understanding.  
Page 16, line 25 describes, "slot 552", but because the drawings do not show this reference number and Figures 5a-5c have reference number in 600th numbers it is not clear what the slot 552 is.  
Page 17, line 11 describes, "slot 663" and "slot 661", but line 9 describes, "slope 663".  Therefore, it is not clear whether "slot 663" is referring to "slope 663" or "slot 661".  
Page 21, line 17, "housing 100" should be -- housing 200 --. 
Page 23, line 15, the examiner suggests the applicant to change "the aerosol forming member 700" to -- the aerosol forming component 700 --.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC AEROSOL PROVISION DEVICE HAVING CHASSIS SECTION AND MOVABLE HATCH SECTION WITH SEALED SLEEVE.
Claim Objections
Claims 11, 13, and 17 are objected to because of the following informalities:  
Claim 11 recites the same limitation of the limitation of claim 10.  Since claim 11 is depended on claim 10, claim 11 is not further limiting the limitation of claim 10.  Therefore, claim 11 is a duplication of claim 10.  
Claim 13 is depended on itself.  It seems that claim 13 should be depended on claim 12 because claim 12 recites, "one or more inlets" for the first time.  
Claim 17 is a duplicated claim of claim 15 because both claims 15 and 17 are depended on claim 1 and claim 17 recites the limitation that is same as the limitation recited in claim 15.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, "the one or more biasing projections are spring loaded electrodes."    In common understanding in the art, "electrodes" are electrical contacts for providing electrical connection with mating electrical contacts.  Claim 5, in which claim 7 is depended on, recites that "one or more biasing projections configured to bias the aerosol forming component".  Since the aerosol forming component is an organic component and not an electrical component, it is not clear to what electrical contacts or other electrodes that the spring loaded electrodes of claim 7 make electrical contact with.  
Claims 15, 17, and 18 recite that the device or the housing of the device comprises "a power supply, an activation means and electronics for operating the device".  First, because the drawings do not show this activation means, it is not clear where this activation means is located and how this activation means is structurally related with all other elements recited in claims 1 and 11.  Second, claims 15, 17, and 18 are simply listing these three elements without reciting how these three elements are structurally related with each other and all the elements recited in claim 1.  
Claim 18, line 6 recites, "an aerosol forming component", but claim 1, line 6 also recites, "an aerosol forming component".  Since claim 18 is depended on claim 1, it is not clear whether the aerosol forming components of claims 1 and 17 are two different components or the same component.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).  
Hepworth discloses a device 700 (see Fig. 7) for an electronic aerosol delivery system, wherein the device 700 comprising: (claim 1) a housing 702, the housing 702 being formed of a chassis section 702a and a hatch section 702b, wherein the hatch section 702b is connected to the chassis section 702a and moveable between a first position (not shown) wherein the chassis section 702a and the hatch section 702b together define an enclosed space 732 for an aerosol forming component 724 to be located for aerosol generation, and a second position (see Fig. 7) wherein the chassis section 702a and the hatch section 702b are spaced so as to provide access to the enclosed space 732, the hatch section 702b comprising a sleeve 742 for receipt of the aerosol forming component, the sleeve 742 comprising a seal 748 for forming a seal with the aerosol forming component 724 when the aerosol forming component 724 is inserted into the sleeve 742; (claim 12) wherein the housing 702 comprises one or more inlets 118 (see Fig. 1) for conveying air into the enclosed space 732 when the hatch section 702b is in the first position; (claims 15, 17 and 18) wherein the housing comprises a power supply 112 (see Fig. 1), an activation means 

Regarding claim 19, Hepworth discloses a method process for forming a device 700 for an electronic aerosol provision system, the device 700 comprising a housing 702, the housing 700 being formed of a chassis section 702a and a hatch section 702b, wherein the hatch section 702b is connected to the chassis section 702a and moveable between a first position (not shown) wherein the chassis section 702a and the hatch section 702b together define an enclosed space 732 for an aerosol forming component 724 to be located for aerosol generation, and a second position (see Fig. 7) wherein the chassis section 702a and the hatch section 702b are spaced so as to provide access to the enclosed space 732, the method comprising: forming the hatch section 702b comprising a sleeve 742 for receipt of the aerosol forming component 724; inserting a seal 748 for forming a seal with the aerosol forming component 724 into the sleeve 742; forming the chassis section 702a; and connecting the chassis section 702a with the seal containing hatch section 702b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al (US Patent Application Publication No. 2019/0254346 A1).
Claims 13 and 14 recite that wherein at least one inlet is present on the hatch section and on the chassis section, respectively.  
Hepworth discloses the device 100 comprising a housing 106 having at least one inlet 118.  However, Hepworth only shows the at least one inlet 118 if Figure 1 showing the whole device 100, but other Figures showing different embodiments do not show the at least one inlet 118.  
On the other hand, it is common knowledge that the inlet is simply an opening for air to enter the device.  Therefore, the opening or the inlet can be placed on any place of the device that is adjacent to the enclosed space inside the device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Hepworth such that it would have an inlet on either the chassis section or the hatch section as taught by the instant invention because the inlet can be placed on any place of the device that is adjacent to the enclosed space inside the device since the function of the inlet will not change.  Therefore, placing the inlet on the chassis section or the hatch section only deals with rearrangement of part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 16, claim 16 recites, "the hatch section comprises a surface feature which facilitates movement of the hatch section from the first position to the second position."
The device 700 shown in Figure 7, Hepworth does not disclose the hatch section 702b comprising a surface feature which facilitates movement of the hatch section 702b from the first position to the second position.  
On the other hand, in Figure 11a and 11b, Hepworth discloses the device 110 comprising the hatch section 1102b comprises a surface feature 1156, which is formed by a recess in an external surface 1158 of the hatch section 1102b.  In Paragraphs [0143] and [0144], Hepworth describes that the hatch section 1102b is movable relative to the chassis 1102a.  Although, Hepworth does not discloses that the surface feature 1156 facilitates movement of the hatch section 1102b from the first position to the second position, a person having ordinary skill in the art knows and it is common knowledge that a user can place a finger in the surface feature 1156 to push and move the hatch section 1102b relative to the chassis section 1102a.  Furthermore, it is common knowledge that many different types of surface features exist for gripping such that a finger or hand of a user does not slip and grip the device securely.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hatch section to have a surface feature as taught by the instant invention in order to facilitates movement of the hatch section from the first position to the second position because the surface feature would allow a user to hold the hatch section securely when the hatch section is moved from the first position to the second position.  

Allowable Subject Matter
Claims 2-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831